DETAILED ACTION
Acknowledgements
The amendment filed 09/27/2022 is acknowledged.
Claims 15-20, 27 and 30 are pending.
Claims 15-20, 27 and 30 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.


Response to Amendment/Arguments
Claims 15, 18-20 and 27 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
Applicant asserts “the claims are not abstract, because they recite an improvement in the functioning of a computer….embodiments of the invention provide for technical solutions to technical problems..”.  and Specification PGPub ¶¶0132-0135 provide the support.  However, the Examiner respectfully disagrees.
The claim(s) recite(s) the RTP (Real-Time Payment) transaction settlement from the main ledger perspective.  Specifically, the claims recite “receiving a transaction…; verifying that the transaction is capable of taking place…; sending…a first communication…; and sending…a second communication…”, which is “commercial or legal interactions” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)).
Examiner notes that the features the Applicant relies upon in Specification PGPub ¶¶0132-0135 are not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.   
It is the Applicant’s position that “the alleged abstract idea is clearly integrated into a practical application.” because “as explained in the specification…the present invention…can efficiently and securely conduct online and real time settlement operations…by server computers implementing blockchain legers and enforcing rules or policies.”  Examiner respectfully disagrees.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of blockchain, nodes, processors, and memory merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting transaction settlement including receiving a transaction between a first and second users, verifying the validity of transaction by applying rules, notifying the first nodes which host the first user account to update the first ledger, and notifying the second nodes which host the second user account to update the second ledger.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The Applicant further argues that the claims recite “significantly more” because “the claim elements clearly apply the judicial exception with, or by use of, a particular machine,… add limitations which are unconventional….improve the function of the computer itself.”  The Examiner respectfully disagrees.
The claim elements do not apply the abstract idea with, or by use of, a particular machine.  Specification PGPub ¶¶0039-0041 disclose “A “node” may refer to any suitable data computation device or devices , which may commonly include a processor and memory for running applications,…A “processor ” may refer to any suitable data computation device or devices . A processor may comprise one or more microprocessors working together to accomplish a desired function . The processor may include CPU comprises at least one high - speed data processor adequate to execute program components for executing user and / or system generated requests. The CPU may be a microprocessor such as AMD's Athlon, Duron and/or Opteron; IBM and/or Motorola's PowerPC; IBM's and Sony's Cell processor; Intel's Celeron, Itanium, Pentium, Xeon, and/or XScale; and/or the like processor(s). A “memory” may be any suitable device or devices that can store electronic data . A suitable memory may comprise a non-transitory computer readable medium that stores instructions that can be executed by a processor to implement a desired method . Examples of memories may comprise one or more memory chips, disk drives, etc.” and ¶0158 discloses “It should be understood that any of the embodiments of the present invention can be implemented in the form of control logic using hardware (e.g. an application specific integrated circuit or field programmable gate array ) and/or using computer software with a generally programmable processor in a modular or integrated manner.”  Therefore, The claim elements do not apply the abstract idea with, or by use of, a particular machine.
With the respect the Applicant’s argument that the claims recite significant more because the claims “add limitations which are unconventional”, Examiner notes based on the office new guideline Step 2B only be considered when examiner had previously concluded under revised step 2A that an additional element was insignificant extra-solution activity. However, this is not the case in the rejection. Therefore, the argument to Berkheimer is moot.
With the respect the Applicant’s argument that the claims recite significant more because the claims “improve the function of the computer itself.”, Examiner notes the use of blockchain, nodes, processors, and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Therefore, the rejection is maintained.

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 112(b), the arguments are moot in light of the amendments.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments are moot in light of the new ground rejection.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20, 27 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 15-20 are directed to a method, claims 27 and 30 are directed to a system.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) transaction settlement.  Specifically, the claims recite “receiving a transaction…; verifying that the transaction is capable of taking place…; sending…a first communication…; and sending…a second communication…”, which is “commercial or legal interactions” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting transaction settlement. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of blockchain, nodes, processors, and memory merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting transaction settlement including receiving a transaction between a first and second users, verifying the validity of transaction by applying rules, notifying the first nodes which host the first user account to update the first ledger, and notifying the second nodes which host the second user account to update the second ledger.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 27 and 30 are system claims that are used to perform the method claims 15-20 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve transaction settlement including receiving a transaction between a first and second users, verifying the validity of transaction by applying rules, notifying the first nodes which host the first user account to update the first ledger, and notifying the second nodes which host the second user account to update the second ledger.  This only uses the processor or computer system to automate or implement the abstract idea of performing transaction settlement.  Dependent claim 16 describes currency associated with the second user.  Dependent claim 17 describes first communication. Dependent claim 18 describes second communication.  Dependent claims 19-20 describe processing the transaction. Dependent claim 30 describes transaction verification.  These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of performing transaction settlement including receiving a transaction between a first and second users, verifying the validity of transaction by applying rules, notifying the first nodes which host the first user account to update the first ledger, and notifying the second nodes which host the second user account to update the second ledger.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a blockchain, nodes, processors, and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20, 27 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Matter
Regarding the amended claims 15 and 27, following limitations are new matter as they are not supported by the Specification. 
“verify that the transaction is capable…checking, by a third plurality of nodes hosting the main blockchain, a first blockchain ledger for a history of transactions associated with the first user or checking an account value associated with the first user,”  PG Pub Specification ¶0007 discloses “The third plurality of nodes may be configured to periodically obtain the current total value of the first pool account from the first blockchain ledger and the current total value of the second pool account from the second blockchain ledger, and then the third plurality of nodes may update the main blockchain ledger with those retrieved values. In other cases, the first plurality of nodes and the second plurality of nodes may provide updates to the third plurality of nodes for any changes to the current total value of the first pool account and the current total value of the second pool account.”  and ¶0009 discloses “The node of the first plurality of nodes may verify that the received transaction is capable of taking place by checking the first blockchain ledger ( e.g., to determine the account value associated with the first user ). In some embodiments, verifying that the transaction is capable of taking place includes checking the first blockchain ledger for a history of transactions associated with the first user. In some embodiments, verifying that the transaction is capable of taking place includes checking an account value associated with the first user.”  However, the specification is silent on checking by a third plurality of nodes…, a first blockchain ledger…
Claims 16-20 and 30 are also rejected as each depends from claims 15 and 27 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Outside Scope
Claim 27 recites “a computer system comprising a processor; …when executed by the processor, cause the processor to:…verify that the transaction…and checking, by a third plurality of nodes hosting the main blockchain…record, on the second blockchain…; update the second blockchain ledger…”.  Specification PGPub ¶0014 discloses “A second communication can also be sent to a second plurality of nodes hosting a second blockchain ledger. This second blockchain ledger will record transactions between users that deposited funds for settlement into the second pool account and can be used to track changes in account value for those users, including the second user. The second communication will instruct the second plurality of nodes to update the second blockchain ledger to include an increase in an account value associated with the second user at the second pool account, which may also increase the current total value of the second pool.”. However, the a third plurality of nodes and the second blockchain ledger are not part of claim 27 as all functions in the system claim 27 are performed by the processor.  Therefore, a third plurality of nodes and the second blockchain ledger are outside scope.
Claim 30 is also rejected as it depends from claim 27.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 15-20, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20090119209A1 (“Sorensen et al.”) in view of US Application Publication US20170357966A1 (“Chandrasekhar et al.”), and in further view of US Grant Publication US8452704B2 (“Barbara et al.”), and IEEE “Access Control Meets Public Key Infrastructure, Or: Assigning Roles to Strangers” (“Herzberg et al.”) .

Regarding claim 15 and 27, Sorensen et al. discloses:
receiving a transaction between a first user and a second user for a first amount, wherein the first user deposited funds for settlement into a first pool account and the second user deposited funds for settlement into a second pool account, wherein the first user is a first bank and the second user is a second bank; (claim 1b)
verifying that the transaction is capable of taking place between the first user and the second user by checking an account value associated with the first user at the first pool account, one or more rules established by a main blockchain, and checking, by a third plurality of nodes hosting the main blockchain, a first blockchain ledger for a history of transactions associated with the first user or checking an account value associated with the first user,; (claim 1d), 1f); ¶0109 and ¶0112)
sending, to a first plurality of nodes hosting the first blockchain ledger, a first communication, (claim 1e) 
sending, to a second plurality of nodes hosting a second blockchain ledger, a second communication, (claim 1e) 

Sorensen does not explicitly disclose:
wherein the first blockchain ledger is a private permission based blockchain ledger that utilizes public-key cryptography for encryption and role-based access control, wherein users are provided with public key certificates for accessing permitted data from the blockchain ledger, the one or more rules identifying a type of the transaction, an originating country limitation, and a receiving country limitation;
wherein the first blockchain ledger records transactions between users that deposited funds for settlement into the first pool account, and wherein the first communication instructs the first plurality of nodes to update the first blockchain ledger to include a decrease in the account value associated with the first user at the first pool account by the first amount; and
the second plurality of nodes hosting the second blockchain ledger configured to:
record, on the second blockchain, transactions between users, including the second user, that deposited funds for settlement into the second pool account; and 
update the second blockchain ledger to include an increase in the account value associated with the second user at the second pool account based on the second communication, wherein the first blockchain ledger and the second blockchain ledger are data structures comprising blockchain blocks, a blockchain block of the blockchain blocks including metadata that identifies a previous block header has, a timestamp, and a merkle root.
However, Chandrasekhar et al. discloses:
wherein the first blockchain ledger is a private permission based blockchain ledger that utilizes public-key cryptography for encryption and role-based access control, (¶0062)
wherein the first blockchain ledger records transactions between users that deposited funds for settlement into the first pool account, and wherein the first communication instructs the first plurality of nodes to update the first blockchain ledger to include a decrease in the account value associated with the first user at the first pool account by the first amount; and (abs)
the second plurality of nodes hosting the second blockchain ledger configured to:
record, on the second blockchain, transactions between users, including the second user, that deposited funds for settlement into the second pool account; and (abs)
update the second blockchain ledger to include an increase in the account value associated with the second user at the second pool account based on the second communication, (abs) wherein the first blockchain ledger and the second blockchain ledger are data structures comprising blockchain blocks, a blockchain block of the blockchain blocks including metadata that identifies a previous block header has, a timestamp, and a merkle root. (¶0022)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Mobile Transaction Network of Sorensen et al. by adding
the feature of maintaining transaction records in blockchain in accordance with the teaching of Chandrasekhar et al.. This modification allows Sorensen et al.’s system to benefit from the blockchain technology has to offer such as availability, immutability and transparency etc.. 
Additionally, “wherein the second blockchain ledger records transactions between users that deposited funds for settlement into the second pool account, and wherein the second communication instructs the second plurality of nodes to update the second blockchain ledger to include an increase in the account value associated with the second user at the second pool account. “ describes steps to be performed by the second plurality of nodes which is outside scope. Therefore, it does not entitle patentable weight.

Sorensen et al. and Chandrasekhar et al. do not explicitly disclose:
wherein users are provided with public key certificates for accessing permitted data from the blockchain ledger,
one or more rules established by a main blockchain, the one or more rules identifying a type of the transaction, an originating country limitation, and a receiving country limitation; 
However, Barbara et al. discloses:
one or more rules established by a main blockchain, the one or more rules identifying a type of the transaction, an originating country limitation, and a receiving country limitation; (col 17 ln 13-26, 45-50, ln 62-66; col 18 ln 1-6)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Sorensen et al. and Chandrasekhar et al. by adding country specific rules and restrictions in accordance with the teaching of Barbara et al.. This modification facilitate the combined system in conducting settlement for cross-border transactions. 

Sorensen et al., Chandrasekhar et al. and Barbara et al. do not explicitly disclose:
wherein users are provided with public key certificates for accessing permitted data from the blockchain ledger,
However, Herzberg et al. discloses:
wherein users are provided with public key certificates for accessing permitted data from the blockchain ledger, (Fig. 4)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Sorensen et al., Chandrasekhar et al. and Barbara et al. by utilizing PKI certificates for user access control in accordance with the teaching of Herzberg et al.. This modification enables the combined system to provide granular data access control.  The combined system provides user with proper data access and protects data from unauthorized access.  

Regarding claim 16, Sorensen et al. in view of Chandrasekhar et al, and in further view of Barbara et al. and Herzberg et al. discloses all the limitations as described above.  Sorensen et al. further discloses:
determining a currency associated with the second pool account; and (¶0027)
converting the first amount into a second amount based on the determined currency, (¶0027)
With respect to “wherein the second communication further instructs the second plurality of nodes to update the second blockchain ledger to include the increase in the account value associated with the second user at the second pool account by the second amount.”, it describes steps to be performed by the second plurality of nodes which is outside scope. Therefore, it does not entitle patentable weight.

Regarding claim 17, Sorensen et al. in view of Chandrasekhar et al, and in further view of Barbara et al. and Herzberg et al. discloses all the limitations as described above.  With respect to “wherein the first communication further instructs the first plurality of nodes to update the first blockchain ledger to include a corresponding increase in a currency account value at the first pool account by the first amount the currency account value associated with a cross pool account that is different than the first pool account.”, it describes steps to be performed by the first plurality of nodes which is outside scope. Therefore, it does not entitle patentable weight.

Regarding claim 18, Sorensen et al. in view of Chandrasekhar et al, and in further view of Barbara et al. and Herzberg et al. discloses all the limitations as described above.  With respect to “wherein the second communication further instructs the second plurality of nodes to update the second blockchain ledger to include a corresponding decrease in a currency account value at the second pool account by the second amount, the currency account value associated with a cross pool account that is different than the second pool account.”, it describes steps to be performed by the second plurality of nodes which is outside scope. Therefore, it does not entitle patentable weight.

Regarding claim 19, Sorensen et al. in view of Chandrasekhar et al, and in further view of Barbara et al. and Herzberg et al. discloses all the limitations as described above.  Sorensen et al. further discloses:
receiving a communication that the currency account value at the first pool account is above a first threshold; and (abs)
withdrawing funds from the first pool account to bring the currency account value below the first threshold. (¶0144)

Regarding claim 20, Sorensen et al. in view of Chandrasekhar et al, and in further view of Barbara et al. and Herzberg et al. discloses all the limitations as described above.  Sorensen et al. further discloses:
receiving a communication that the currency account value at the second pool account is below a second threshold; and (abs)
depositing funds into the second pool account to bring the currency account value above the second threshold. (¶0152)

Regarding claim 30, Sorensen et al. in view of Chandrasekhar et al, and in further view of Barbara et al. and Herzberg et al. discloses all the limitations as described above.  Sorensen et al. further discloses:
wherein verifying that the transaction is capable of taking place between the first user and the second user further includes determining that the transaction is above pre-defined transaction limits associated with the transaction. (¶0109)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685